Name: Commission Regulation (EEC) No 2066/83 of 25 July 1983 amending Regulation (EEC) No 1641/71 as regards the quality standards for apples and pears
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product
 Date Published: nan

 No L 202/28 Official Journal of the European Communities 26. 7 . 83 COMMISSION REGULATION (EEC) No 2066/83 of 25 July 1983 amending Regulation (EEC) No 1641/71 as regards the quality standards for apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 2 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 Under the quality standards for apples and pears given in the Annex to Regulation (EEC) No 1641 /71 , the following amendments are hereby made :  to Table A (colouring criteria for apples), the variety 'Summerred' is added to group B after the variety 'Delicious Pilafa' and the varieties 'Elstar' and 'Red Mantet' are added to the group C after the variety 'Jonayold',  to Table C (list of large fruited apples and pears), the variety Mutsu (crispin) is added after the variety 'Delicious Pilafa'. Article 2 This Regulation shall enter into force on 1 August 1983 . Whereas the quality standards for dessert apples and pears were fixed by Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 2065/83 (4) ; whereas the tables setting out these stan ­ dards cover a number of varieties ; whereas these tables should be adapted to include varieties with characteris ­ tics corresponding to the definitions given therein ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 190, 1 . 7. 1982, p. 7 . O OJ No L 172, 31 . 7 . 1971 , p. 1 . (4) See page 27 of this Official Journal .